Wilson, Ch. J.
By the Gov/rt At the date of this bond towns were by law allowed to pay a bounty to soldiers, but not to bind themselves for its payment in this manner. This bond was issued in 1864. In 1865 the Legislature, so far as it had the power to do so, legalized and made valid such town obligations. The question presented by this case is whether this was within its power. Although this question is not free from doubt and embarrassment, we think it must be answered in the affirmative. It is true, as said by ITr. Chancellor Kent, that a retrospective statute, affecting and changing vested rights, is very generally considered in this country as founded on unconstitutional principles, and consequently inoperative and void. But such an act of remedial legislation as this *129seems to be an exception to the general rule, and sanctioned by the weight of authority. See 1 Kent's Com., 455 ; Sedg wick on Stat. and Con. Law, 198, et seq; Baugher vs. Nelson, 9 Gill, 299 ; Syracuse City Bank vs. Davis, 16 Barb., 188; Grover vs. Inhabitants of Pembroke, 11 Allen, 90; Fowler vs. Selectmen, 8 Allen, 83-84; Freeland vs. Hastings, 10 Allen, 570-581-582; Brook vs. Town of Woodbury, 32 Conn., 118 ; Baldwin vs. Town of North Bradford, Ib., 47; Waldo vs. Portland, 33 Conn., 363 ; Bartholomew vs. Harwimton, Ib., 408; Welch vs. Wadsworth, 30 Conn., 149 ; City of Bridgeport vs. Hous. R. R. Co., 15 Conn. 475 ; Cowgill vs. Long, 15 Ill., 202; Schofield vs. Wilkins, 22 Ill., 66.
The order overruling demurrer to complaint is affirmed. •